Case 2:20-cv-10934-ODW-MRW Document 7 Filed 02/23/21 Page 1iofi Page ID#:94

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. CV 20-10934 ODW (MRW) Date February 22, 2021
Title Diaz v. Sherman
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge

Veronica Piper n/a

Deputy Clerk Court Reporter / Recorder

Attorneys for Petitioner: Attorneys for Respondent:
n/a n/a
Proceedings: ORDER TO SHOW CAUSE RE: DISMISSAL
1. In December 2020, the Attorney General moved to dismiss this habeas action

as successive. (Docket # 5.) The Court issued an order requiring Petitioner to respond to
the motion by January 15, 2021. (Docket # 6.) To date, Petitioner has not filed any
response to the motion or the Court’s order.

2: Petitioner is ordered to show cause why the motion should not be granted for
the grounds stated by the Attorney General and for Petitioner’s failure to oppose the
motion pursuant to Local Rule 7-12. Petitioner’s response to the OSC and his substantive
response to the motion are due by or before March 19, 2021.

Petitioner is advised that the failure to respond to this order will lead the
Court to conclude that the motion is unopposed under Local Rule 7-12, and the
action will be dismissed on that basis and under Federal Rule of Civil
Procedure 41 for failure to prosecute the action. Applied Underwriters, Inc. v.
Lichtenegger, 913 F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
